Citation Nr: 0005590	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-42 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left groin, currently rated 10 percent 
disabling and to an increased (compensable) evaluations for 
residuals of shell fragment wounds of the knees.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  By a rating action dated in April 1995, pursuant to a 
March 1995 decision by the Board of Veterans' Appeals 
(Board), the Department of Veterans Affairs (VA) Regional 
Office (RO) Indianapolis, Indiana, increased the evaluation 
for residuals of a gunshot wound of the veteran's left groin 
from 0 percent to 10 percent.  He appealed for a higher 
rating for the gunshot wound residuals.  In a November 1995 
rating action the regional office denied entitlement to 
service connection for headaches; an evaluation in excess of 
50 percent for the veteran's post-traumatic stress disorder; 
a compensable evaluation for residuals of shell fragment 
wounds of the knees; and a total rating based on individual 
unemployability.  The veteran appealed from those decisions.  
In March 1998 the veteran testified at a hearing at the 
regional office before a regional office hearing officer.  In 
November 1998 the veteran asked for a hearing before a member 
of the Board sitting at the regional office; however, in 
November 1999 he canceled his request.  The case is now 
before the Board for appellate consideration.  






FINDINGS OF FACT

1.  Except on the issue of entitlement to service connection 
for headaches, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the regional office.  

2.  The veteran's claim of entitlement to service connection 
for headaches is not plausible.  

3.  The veteran's post-traumatic stress disorder has resulted 
in symptoms including nightmares, difficulty sleeping, 
becoming easily startled and a restriction of social 
interaction.

5.  The veteran is well oriented and is considered competent 
for VA purposes.

6.  The evidence does not establish that the veteran's post-
traumatic stress disorder has resulted in more than 
considerable social and industrial impairment or more than 
reduced reliability and productivity due to symptoms 
including disturbances of mood and difficulty in establishing 
and maintaining effective work and social relationships.

7.  The veteran has a gunshot wound scar on the left groin 
that is tender.  There is no evidence of muscle herniation.  

8.  The veteran has scars from shell fragment wounds on the 
knees which are superficial and nontender.  The scars are 
nonadherent to the underlying soft tissue and there is no 
significant underlying soft tissue loss.  The scars are 
slightly hyperpigmented.

9.  The veteran is 56 years old and has a high school 
education.  He was last employed on a full-time basis in 
1983.  

10.  The evidence does not establish that the veteran's 
service-connected disabilities alone are of such nature and 
severity so as to prevent him from engaging in all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. §§ 5107 
(West 1991).

2.  An evaluation in excess of 50 percent for the veteran's 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1999).

3.  Evaluations in excess of 10 percent and 0 percent, 
respectively, for residuals of a gunshot wound of the left 
groin and residuals of shell fragment wounds of the knees are 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ Part 4, Codes 7804, 7805 (1999).

4.  The requirements for a total disability rating based on 
individual unemployability have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for Headaches.

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection for headaches is not 
well grounded, and there is no further duty to assist the 
veteran in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records do not reflect any 
complaints or findings regarding headaches.

When the veteran was examined by the VA in May 1970 his 
complaints included headaches; however a definitive diagnosis 
regarding his complaint was not entered.  He also complained 
of headaches when he was hospitalized by the VA during June 
and July 1987.  He complained of headaches when he was 
examined by the VA in March 1985.  

VA outpatient treatment records dated in May 1992 and 
February 1993 reflect assessments of cluster headaches.  

The veteran was afforded a VA neurological examination in 
July 1995.  It was indicated that he had had headaches for 
many years with 1 to 2 headaches per week.  A diagnosis was 
made of migraine (cluster) headaches.

As indicated previously, the veteran's service medical 
records do not reflect any complaints or findings regarding 
headaches.  While the veteran has complaints of headaches 
shortly after service, no diagnosis was entered.  While the 
veteran is competent to provide evidence of symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v Derwinski, 2Vet. App. 492 (1992).  

Headaches are not diagnosed until 1992, many years after 
service discharge and there is no competent medical evidence 
linking that diagnosis with service.  Thus the third 
requirement of Caluza has not been met.  The claim must be 
denied as not well grounded.  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of headaches in service or a 
diagnosis shortly thereafter would be helpful in establishing 
a well-grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  The Claim for an Evaluation in Excess of 50 Percent for 
Post-traumatic Stress Disorder.

The veteran's service medical records reflect that in a 
medical board report dated in November 1968 it was indicated 
that his symptoms were grossly out of proportion to the 
extent of his wounds.  He described anxiety among other 
symptoms.  On mental status examination he had multiple 
somatic complaints.  His mood was moderate-depressed.  There 
were mild ideas of reference and his affect was flat.  An 
impression was made of schizoid personality with symptoms of 
depression and somatization aggravated by trauma.  The 
veteran's case was referred to a physical evaluation board 
and in December 1968 he was found unfit to perform the duties 
of his rank because of his psychiatric condition.

The veteran was afforded a VA psychiatric examination in May 
1970.  There was some slowing down of the thought process.  
His affect was somewhat decreased.  His memory for recent 
events had been very limited in the past two years.  His 
memory for remote events was fair.  He was oriented in all 
three spheres.  He stated that he had been depressed quite 
often.  He tended to be seclusive.  He had frequent bad 
dreams and nightmares.  Diagnoses were made of schizoid 
personality and depressive neurosis.

By rating action dated in July 1970 service connection was 
granted for depressive neurosis with schizoid personality, 
rated 50 percent disabling.  

The veteran was again afforded a VA psychiatric examination 
in July 1986.  His affect was depressed and his mood was 
anxious.  He tended to use somatization.  He had difficulty 
in interpersonal relationships.  He was well oriented and his 
memory was all right.  Diagnoses were made of dysthymic 
disorder and schizoid personality disorder.  

The veteran was hospitalized by the VA during June and July 
1987 for depressive symptoms and social isolation after 
losing his job in 1983.  He stated that his most recent 
problems included nightmares of Vietnam with insomnia and 
anxiety.  He denied having any flashbacks.  He also 
complained of many physical problems, especially chronic back 
and knee pain, headaches, stomach pain, nasal congestion and 
a rash.  On mental status examination his speech was rambling 
and circumstantial.  His affect was constricted and sad.  His 
mood was dysphoric.  He had good memory and his judgment and 
insight were good.  The diagnoses included post-traumatic 
stress disorder and major depression without psychotic 
features.  

In a September 1987 rating action the veteran's service-
connected psychiatric condition was classified for rating 
purposes as post-traumatic stress disorder with major 
depression.  The 50 percent evaluation for the condition was 
confirmed and continued.  The veteran disagreed with the 
evaluation assigned for the psychiatric condition as well as 
other rating actions.  

In July 1988 the veteran testified at a hearing before the 
Board.  Among other things, he related that he had had 
nightmares and bad dreams and thought about his physical 
problems.  He indicated that he had last worked in 1983 at a 
steel mill.  He indicated that he had had a heart problem and 
became weak and could not work any more.  

The veteran was afforded a VA psychiatric examination in 
March 1989.  He was depressed with an appropriate affect.  He 
was oriented in all three spheres.  His associations were 
tight.  He had a sleep disturbance and a poor appetite.  He 
denied any audio or visual hallucinations.  There were 
occasional illusions.  There were no delusions.  He denied 
any suicidal thoughts.  His insight and judgment were good.  
The diagnosis was post-traumatic stress disorder.  

In December 1990 the Board, among other things, denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's psychiatric condition.  The veteran appealed the 
Board decision to the US Court of Appeals for Veterans Claims 
and in June 1992 the Court vacated the decision and remanded 
the case for further action.  

The veteran was again afforded a VA psychiatric examination 
in March 1993.  It was noted that he had worked for a steel 
company for 13 years and was currently unemployed.  He 
complained of nightmares, physical problems, irritability and 
flashbacks of his war experiences.  The veteran was well 
oriented in all spheres.  His affect was blunted and his mood 
was one of depression.  His memory for recent and remote 
events was good.  He was considered capable of managing his 
VA benefits.  Diagnoses were made of post-traumatic stress 
disorder by history and recurrent major depression.

The regional office later received records from the Social 
Security Administration including a March 1987 private 
psychiatric evaluation reflecting that there was some 
depression.  His speech was relevant and coherent.  There 
were no delusions, hallucinations or suicidal or homicidal 
ideation and no loose associations.  He was easily irritated 
by other people and became upset if things did not go his 
way.  He was suspicious of other people.  It was felt that 
his judgment and insight were intact enough that he could 
manage his own funds.  

A May 1995 statement by a social worker at a VA Veterans 
Center reflected that the veteran exhibited post-traumatic 
stress disorder symptoms including depression, flashbacks and 
sleep disturbances.  

The veteran was afforded a VA psychiatric examination in July 
1995.  He complained of a sleep disturbance, nightmares, 
problems dealing with people and flashbacks of his war 
experiences.  The veteran was well oriented in all spheres.  
His answers were brief, coherent and relevant.  His affect 
was constricted and his mood was one of irritability.  He 
exhibited no psychotic symptoms.  His memory for recent and 
remote events was good.  The diagnosis was post-traumatic 
stress disorder.  

The veteran was afforded a VA psychiatric examination in 
February 1999.  He was divorced and lived with a friend in a 
house.  He had two children ages 23 and 5.  He indicated that 
since his March 1998 examination he had not been hospitalized 
for emotional problems but had continued in outpatient 
treatment.  He reported that he had three medications 
prescribed by the psychiatrist.  He did not know the names.  
He had not been employed.  

The veteran stated that his condition was still the same.  He 
could not sleep well and was in pain all the time and that 
got on his nerves.  He related that he could not be bothered 
with other people.  He indicated that he had been unable to 
work.  He could hardly stand and had back problems, leg 
problems and cardiac problems.  He related that he did not 
have any social life.  He just went to the doctor and 
returned home.  He reported that he continued to have 
nightmares about 12 times a month.  He avoided people and 
even ringing telephones bothered him.  He reported that he 
had 2 or 3 people he dealt with but did not really call them 
friends.  He reported that he had no leisure activities or 
other social interactions.  On occasion when he felt like it 
he used his exercise machine and recently he had been 
attempting to make wallets, seeking to perfect his ability in 
leather craft.  He admitted being jumpy and easily startled.  

On mental status examination the veteran seemed impassive and 
not resentful or hostile, even while he was complaining.  He 
entered the examination area in a motorized wheelchair.  He 
was able to walk to the examination room.  He had no 
difficulty sitting but had some difficulty rising from a 
chair.  His speech was spontaneous and his sensorium was 
clear.  He was well oriented.  He reported experiencing 
auditory hallucinations.  There was no evidence of any 
delusional thinking.  He had some problems with his memory.  
He was considered competent for VA purposes.  The diagnosis 
was post-traumatic stress disorder.  The Global Assessment of 
Functioning (GAF) score was 68 to 71.  

A 50 percent evaluation is warranted for post-traumatic 
stress disorder where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411; effective 
prior to November 1996.  

A 50 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411; effective in 
November 1996.  

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, Code 
9411; effective in November 1996.  

In this case, the record reflects that the veteran's post-
traumatic stress disorder is manifested by symptoms including 
difficulty sleeping, nightmares, becoming easily startled, 
auditory hallucinations and a restriction of his social 
interaction.  He also has some memory loss.  However, the 
veteran has been described as well oriented and he is 
considered capable of handling his own funds.  Although the 
veteran has been unemployed for a number of years, it appears 
that his unemployment has been due at least in part to 
conditions other than his post-traumatic stress disorder, 
such as a low back disability.  When he was most recently 
examined by the VA, in February 1999, the examiner signed a 
GAF score of 68 to 71.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) such a score represents an individual with 
some mild symptoms such as depressed mood and mild insomnia 
or some difficulty in social, occupational or school 
functioning but generally functioning fairly well with some 
meaningful interpersonal relationships.  Accordingly, under 
the circumstances, the Board is unable to conclude that the 
current manifestations of the veteran's post-traumatic stress 
disorder are of such nature and severity so as to warrant 
entitlement to an evaluation in excess of 50 percent under 
the provisions of Diagnostic Code 9411 that were effective 
either prior to or after November 1996.  

An increased evaluation is not warranted on an extraschedular 
basis.  In this regard, in an exceptional case where the 
schedular evaluation is found to be inadequate, an 
extraschedular rating may be assigned.  In this case, 
however, the impairment caused by this disorder is not shown 
to cause marked interference with employment, to have 
required hospital treatment, or to be otherwise so unusual as 
to render application of the regular schedular provisions 
impractical.  As such, there is no basis for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).


III.  The Claims for an Increased Rating for Residuals of a 
Gunshot Wound of the Left Groin, Currently Rated 10 Percent 
Disabling and Compensable Evaluations for Residuals of Shell 
Fragment Wounds of the Knees.

The veteran's service medical records reflect that he was 
treated in March 1968 for a penetrating wound of the abdomen.  
It was indicated that he had been struck by gunfire in the 
abdomen.  He was taken to the operating room on the day of 
admission and underwent an exploratory laparotomy.  There was 
no evidence of visceral, intraperitoneal injury.  The 
laparotomy was negative.  Postoperatively he did 
satisfactorily.  

In May 1968 it was indicated that he had sustained wounds of 
the knees and groin as well.  The wounds were well healed.  
Range of motion of the knees was normal and there was no 
effusion.  The wound in the left lower quadrant was well 
healed.  There was pain on movement and when coughing.  The 
abdomen was intact without weakness.  

A report by a naval hospital reflects the veteran's treatment 
in June and July 1968.  It was indicated that he had been 
injured on March 4, 1968, near Da Nang.  He had been struck 
by small arms fire in the left groin and sustained shrapnel 
injuries in the lower abdominal area.  While lying on a 
stretcher awaiting evacuation the veteran's knees had been 
struck by bomb fragments.  He was evacuated to the nearest 
surgical activity where an exploratory laparotomy was carried 
out.  His wounds at that time to the abdominal wall were 
described as superficial with no intra-abdominal injury.  His 
wounds elsewhere were debrided and he was transferred to 
another facility for convalescence.  His knee wounds at that 
time were described as not apparently needing suturing or 
debridement.  He was hospitalized for 45 days and then 
transferred to Okinawa and later returned to Vietnam for 
duty.  On his return to duty he was seen at a hospital and 
had complaints of tenderness and pain in the abdomen, scrotum 
and knees.  At that time he was considered not fit for duty 
and was air-evacuated to the Naval Hospital, Guam in June 
1968.  At the time of admission his complaints included 
generalized abdominal pain and pain in both knees on walking.  

Physical examination showed a well-healed laparotomy incision 
at the midline and lower left quadrant with a well-healed 
scar.  There were no organs which were enlarged or masses 
palpable.  Some well-healed small shrapnel wounds of both 
legs about the knees were present.  Examination of the knees 
failed to reveal effusion or signs of fracture.  A full range 
of motion in both knees was present.  The veteran was 
eventually air-evacuated to the continental United States.  
Examination of the abdomen showed well-healed laparotomy 
scars.  Examination of the knees showed a full range of 
motion.  There was no evidence of ligamentous injury and no 
effusion present.  There was no evidence of muscular atrophy 
or wasting.  It was eventually considered that the veteran's 
current symptoms evolved around functional complaints of no 
consequence.  There were scars on both knees that were 
nontender.  It was indicated that the wounds were superficial 
and that there was no deformity.  The ligamentous structures 
were intact.  He had a normal gait and weight bearing.  The 
diagnosis was multiple shrapnel wounds of the abdominal wall 
and both knees.  

By rating action dated in July 1970 service connection was 
established for residuals of a gunshot wound of the left 
groin and residuals of wounds of both knees, all rated 
noncompensable.

The veteran was afforded a VA examination in March 1986.  
There was a 3 1/4-inch scar on the left groin and a 7 1/2-
inch scar from a laparotomy.  It was indicated that in 1986 
he had been operated on in the lumbar area.  He complained of 
low back pain radiating down to both legs.  The diagnoses 
included low back syndrome, status post laminectomy and 
degenerative joint disease of both knees.

When the veteran was examined by the VA in December 1989 he 
reported 20 years of bilateral knee pain, worse with activity 
and low back pain.  There was no effusion or collateral 
laxity involved in the knees.  There was mild medial joint 
pain.  Range of motion of each knee was from 0 degrees to 120 
degrees.  Various findings were also made regarding the back.  
The assessments were chronic low back pain with radicular 
symptoms and mild degenerative joint disease of both knees.  

The veteran was afforded a VA examination for scars in March 
1993.  There was a 5-inch scar that was depressed with keloid 
formation over the left inguinal area.  The scar was not 
tender and painful and there was no inflammation, swelling, 
depression, vascular supply or ulceration.

The veteran was afforded a VA neurological examination in 
March 1993.  Sensation was diminished to light touch in the 
right lower extremity from the outer thigh to the knee.  He 
could tandem gait and could squat with good strength.

The veteran was afforded a VA orthopedic examination in March 
1993.  There was crepitation involving both knees.  The 
anterior drawer sign and Lachman test were negative.  There 
was no effusion and no instability.  Range of motion of both 
knees was from 0 degrees to 125 degrees.  Diagnoses were made 
of patello-femoral degenerative joint disease of the left 
knee and mild degenerative joint disease of the back, status 
post laminectomy.  

The veteran was afforded a VA examination for muscles in 
March 1993.  There was a 5-centimeter scar on the left groin 
and 1-centimeter multiple scars on the knees.  Quadriceps 
strength was 5/5 on both sides.  There was crepitus involving 
the left knee.  There was no evidence of muscle hernia.  

The veteran was afforded a VA examination for muscles in July 
1995.  There was a 7.5 centimeter scar on the left iliac 
crest.  No adhesions were present and there was no damage to 
tendons.  He had normal knee strength.  There was tenderness 
at the scar site.  The diagnosis was residual of a gunshot 
wound of the left groin.  

The veteran was afforded a VA orthopedic examination in July 
1995.  It was indicated that there was no evidence of 
instability or of loose motion with regard to the left knee 
and hip.  Range of motion of the left knee was from 0 degrees 
to 160 degrees.  

In a December 1996 statement, Randall C. Morgan, Jr., M.D., 
indicated that the veteran complained of continuous pain 
involving both knees and weakness as well.  Physical 
examination showed the right knee was swollen and slightly 
flexed.  There was some loss of motion.  The ligaments were 
stable bilaterally.  The medial joint line was tender on the 
right and negative on the left.  There was tenderness of both 
patellae.  It was indicated that an MRI scan of the knees 
obtained at a hospital in August 1996 had been consistent 
with a posterior horn tear of the medial meniscus of both 
knees.  

The veteran was afforded a VA orthopedic examination in March 
1998.  There was a scar present on the left groin that was 8 
centimeters in length.  It was well healed.  There were no 
keloids and no contractures.  There was tenderness around the 
site of the scar.  There was also a scar on the abdomen that 
measured 21 centimeters in length in the midline that was 
well healed without keloids or contractures.  

Examination of the right knee showed slight crepitation 
without effusion, increased warmth or erythema.  There was no 
instability of the joint.  Extension was to 5 degrees and 
flexion to 95 degrees with pain.  Examination of the left 
knee showed slight crepitation without effusion.  There was 
no increased warmth and no erythema.  There was no 
instability of the joint.  Flexion was from 5 degrees to 
120 degrees with pain.  Sensation was intact in the lower 
extremities.  Motor strength was 5/5 in the lower 
extremities.  Diagnoses were made of left groin gunshot 
wound, shrapnel wounds of the left and right knees and tear 
of the posterior horn of the medial meniscus of both knees 
with early degenerative joint disease.

The veteran was afforded a VA examination for scars in 
February 1999.  Examination of the abdomen showed a well-
healed surgical periumbilical scar in the midline.  It was 
slightly tender in the middle portion of the scar.  There was 
no significant soft tissue loss nor any significant external 
evidence of adhesions.  There was no muscle herniation.  The 
scar was hyperpigmented; however, there was no evidence of 
ulceration or skin breakdown.

Examination of the lower extremities showed superficial scars 
along the anterior portion of both knees.  The scars were 
nontender.  There was no adherence to the underlying soft 
tissue.  There was no evidence of skin breakdown or 
ulceration.  There was no elevation or depression of the 
scars and no significant underlying soft tissue loss.  There 
was no evidence of inflammation or edema of the abdomen or 
knee scars.  The scars of the knees were slightly 
hyperpigmented but there was no gross disfigurement.  Range 
of motion of both knees was from 5 degrees to 110 degrees 
with pain at 110 degrees.  There was mid diffuse tenderness 
about both knees.  The diagnoses included post superficial 
shrapnel wounds to both knees without residuals.  The 
examiner indicated that there was degenerative joint disease 
of both knees which he felt was unrelated to the previous 
trauma to the knees.  

Ten percent evaluations are warranted for superficial, poorly 
nourished scars with repeated ulceration or which are tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804.  

Scars may also be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. Part 4, Code 7805. 

In this case, the record reflects that during service, in 
March 1968, the veteran was struck by small arms fire in the 
left groin and while lying on a stretcher awaiting evacuation 
his knees were struck by bomb fragments.  However, after 
treatment the wounds were noted to be well healed and the 
veteran had a full range of motion of both knees.  The recent 
VA examinations have disclosed some tenderness involving the 
scar on the left groin; however, the veteran is in receipt of 
a 10 percent evaluation for the scar on the left groin under 
Diagnostic Code 7804 which contemplates pain and tenderness 
involving the scar.  The scar is well healed and there are no 
keloids or contractures.  Thus, there would be no basis for 
assignment of an evaluation in excess of 10 percent for the 
gunshot wound residuals of the left groin under the 
applicable rating schedule criteria or on an extraschedular 
basis.  That is, there is no showing of any marked 
interference with employment, to have required hospital 
treatment, or to be otherwise so unusual as to render 
application of the regular schedular provisions impractical.  
As such, there is no basis for an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1)   

With regard to the veteran's claim for a compensable 
evaluation for the shell fragment wound residuals of his 
knees, the scars over the knees have been described as 
superficial and well healed.  The veteran currently has 
additional problems involving his knees and complains of pain 
involving the knees; however, the record indicates that his 
current problems are a result of degenerative joint disease 
rather than the shell fragment wound scars.  On the February 
1999 VA orthopedic examination, the examiner commented that 
he felt the degenerative joint disease of the knees was 
unrelated to the previous trauma involving the veteran's 
knees.  Accordingly, in the absence of any current 
significant symptomatology resulting from the shell fragment 
wound scars of the veteran's knees, a compensable evaluation 
for the scars would not be in order.  There is no showing of 
any marked interference with employment, to have required 
hospital treatment, or to be otherwise so unusual as to 
render application of the regular schedular provisions 
impractical.  As such, there is no basis for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1)   

IV.  The Claim for a Total Rating Based on Individual 
Unemployability.

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of 38 C.F.R. § 4.16 are met. See 38 
C.F.R. §§ 3.340, 4.15. However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Schedule provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.341. 
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities. See 
38 C.F.R. § 3.341(a); Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities. 38 C.F.R. § 4.16(b).

The record reflects that the veteran has established service 
connection for post-traumatic stress disorder, rated 50 
percent disabling; residuals of a gunshot wound of the 
abdomen and residuals of a gunshot wound of the left groin, 
each rated 10 percent disabling; and fragment wound scars of 
both knees, rated noncompensable.  The combined rating for 
those disabilities is 60 percent.  In addition, he has now 
established service connection for headaches.  As established 
above, the Board finds that the disability ratings currently 
in effect for these disabilities are proper. 

In a July 1995 claim for a total rating based on individual 
unemployability, the veteran indicated that he had been born 
in July 1943.  Thus, he is now 56 years of age.  He reported 
that he had completed high school.  He indicated that had 
last worked on a full-time basis in March 1983 and his 
occupation during that year had been a steel worker.  He 
reported working for a steel company from 1970 t0 1983.  
He provided similar information in a September 1999 claim for 
a total rating based on individual unemployability.  

The record reflects that the veteran's service-connected 
disabilities have resulted in significant industrial 
impairment and this is evidenced by the ratings in effect for 
the service-connected conditions.  However, in addition to 
the service-connected conditions, private medical records 
dated in 1996 show that the veteran has a number of other 
disabilities for which service connection has not been 
established including a low back disability, peripheral 
vascular problems, and uncontrolled diabetes.  The record 
indicates that the nonservice-connected conditions have at 
least contributed to the veteran's unemployment and thus the 
veteran's service connected disabilities are not the sole 
cause for his unemployability.  The evidence in the Board's 
judgment does not establish that the service-connected 
disabilities alone are of such nature and severity so as to 
permanently prevent the veteran from engaging in all types of 
substantially gainful employment.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability would not be in order.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
March 1998 hearing on appeal.  A transcript of the hearing 
has been associated with the record.  However, except as to 
the limited extent discussed above, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material issue regarding any of the questions at 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.  

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left groin, currently rated 10 percent 
disabling and to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the knees is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.   



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

